            Case 1:18-cv-03963-ELH Document 12 Filed 04/15/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ROBERT HAUGHIE,                                        *

                Plaintiff,                             *

       v.                                              *       Civil No. ELH-18-3963

WEXFORD HEALTH SOURCES, INC., et al.                   *

                Defendants.                            *

*      *        *       *      *       *       *       *       *       *       *         *   *

                                     MOTION TO DISMISS

       Defendant, Department of Public Safety and Correctional Services (DPSCS), by its

attorneys, Brian E. Frosh, Attorney General of Maryland, and Dorianne A. Meloy, Assistant

Attorney General, move, pursuant to Fed.R.Civ.P. 12(b), to dismiss the complaint filed herein.

The grounds of the Motion are:

       1.       The complaint fails to state a claim upon which the relief prayed can be granted.

       2.       The Defendant is immune from suit.

       3.       Plaintiff has failed to plead compliance with the Maryland Tort Claims Act.

       4.       Plaintiff’s claims are partially barred by the Statute of Limitations.

       WHEREFORE, the Defendant DPSCS prays that this Court dismiss the complaint

against it. In support of this Motion, Defendant submits the accompanying Memorandum of

Law.

                                                       Respectfully submitted,

                                                       BRIAN E. FROSH
                                                       Attorney General of Maryland
         Case 1:18-cv-03963-ELH Document 12 Filed 04/15/19 Page 2 of 2



                                                         /s/
                                          DORIANNE A. MELOY
                                          Assistant Attorney General
                                          Federal Bar No. 16362

                                          St. Paul Plaza - 19th Floor
                                          200 St. Paul Place
                                          Baltimore, Maryland 21202
                                          (410) 576-6429 (Telephone)
                                          (410) 576-6880 (Telefax)
                                          E-mail: dmeloy@oag.state.md.us

                                          Attorneys for Defendant

E-Filed: April 15, 2019
